Name: Commission Regulation (EEC) No 3109/86 of 13 October 1986 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1985/86 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/26 Official Journal of the European Communities 14. 10 . 86 COMMISSION REGULATION (EEC) No 3109/86 of 13 October 1986 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1985/86 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 12a (5) thereof, Whereas the measures to support the wine market employed during the 1984/85 wine year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2706/86 of 28 August 1986 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1985/86 wine year (3) provides that the period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 must fall between 15 July and 30 November 1986 ; whereas since 15 July the representative prices for table wines of types A I, R I and R II have remained lower than the activating price for three consecutive weeks ; whereas the conditions laid down in Article 1 2a ( 1 ) of Regulation (EEC) No 337/79 are thus satisfied ; Whereas Article 2 (2) of Regulation (EEC) No 2706/86 provides for the fixing of the quantity of wine under storage contract which may be distilled and the duration of any additional storage contracts ; whereas, having regard to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine year, the said quantity should be fixed at a level permit ­ ting stocks to be reduced and healthy conditions to be restored on the market, which is vital to sound manage ­ ment, and the said duration should be fixed at four months ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The additional measures referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 shall apply for the 1986/87 wine year . 2. Holders of long-term storage contracts for table wines of types A I , R I and R II may, in accordance with the provisions of Regulation (EEC) No 2706/86 :  distil a quantity of wine under contract up to 13 % of their total table wine production in the 1985/86 wine year,  in respect of all or part of the table wine under contract in excess of 13 % of their total table wine production in the 1985/86 wine year, conclude one or more storage contracts for a period of four months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (')- OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 246, 30 . 8 . 1986, p. 66 .